DETAILED ACTION

Applicant’s response filed 12/06/2021 has been fully considered. Claims 1-7 are pending. Claims 6-7 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Earls et al. (US 5,391,651).
Regarding claim 1, Earls teaches one or more advanced epoxy resins prepared by reacting (6:29-30) one or more of the epoxy resins containing one or more rodlike mesogenic moieties (6:31-32) with at least one compound having an average of more than one active hydrogen atom per molecule (9:55-57) that is a hydroxyl-containing compound (26:41-44) that is hydroquinone (26:48-49), 4,4’-dihydroxybiphenyl (26:54), or a mixture thereof (26:65), wherein the advancement of the epoxy resins containing one or more rodlike mesogenic moieties with compounds having on average of more than one active hydrogen per molecule is employed to linearly chain extend the resin (26:22-26), which reads on an epoxy resin, comprising an epoxy compound A that has at least two mesogenic structures and at least one phenylene group, and/or an epoxy 
Earls does not teach a specific embodiment wherein the epoxy resin comprises the epoxy compound A and the epoxy compound B. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select two or more of Earls’s advanced epoxy resins such that a first is an advanced epoxy resin prepared by reacting one or more of the epoxy resins containing one or more rodlike mesogenic moieties with hydroquinone, and a second is an advanced epoxy resin prepared by reacting one or more of the epoxy resins containing one or more rodlike mesogenic moieties with 4,4’-dihydroxybiphenyl, which would read on wherein the epoxy resin comprises the epoxy compound A and the epoxy compound B as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining advanced epoxy resins with similar curability because Earls teaches that the one or more advanced epoxy resins are prepared by reacting (6:29-30) one or more of the epoxy resins containing one or more rodlike mesogenic moieties (6:31-32) with at least one compound having an average of more than one active hydrogen atom per molecule (9:55-57) that is a hydroxyl-containing compound (26:41-44) that is hydroquinone (26:48-49), 4,4’-dihydroxybiphenyl (26:54), or a mixture thereof (26:65), and that the one or more advanced epoxy resins is/are present in a curable composition further comprising (6:28-30) a curing amount of one or more polyamines containing one or more rodlike mesogenic moieties (9:62-64). Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of 
Regarding claim 2, Earls teaches that the one or more advanced epoxy resins is prepared by reacting (6:29-30) one or more of the epoxy resins containing one or more rodlike mesogenic moieties (6:31-32) with at least one compound having an average of more than one active hydrogen atom per molecule (9:55-57) that is a hydroxyl-containing compound (26:41-44) that is hydroquinone (26:48-49), 4,4’-dihydroxybiphenyl (26:54), or a mixture thereof (26:65), wherein the advancement of the epoxy resins containing one or more rodlike mesogenic moieties with compounds having on average of more than one active hydrogen per molecule is employed to linearly chain extend the resin (26:22-26). As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select two or more of Earls’s advanced epoxy resins such that a first is an advanced epoxy resin prepared by reacting one or more of the epoxy resins containing one or more rodlike mesogenic moieties with hydroquinone, and a second is an advanced epoxy resin prepared by reacting one or more of the epoxy resins containing one or more rodlike mesogenic moieties with 4,4’-dihydroxybiphenyl. Therefore, Earls renders obvious wherein at least one of the epoxy compound A or the epoxy compound B has a structure in which the phenylene group or the divalent biphenyl group is disposed between the at least two mesogenic structures as claimed.
Regarding claim 4, Earls teaches a curable composition comprising the one or more advanced epoxy resins (6:28-30) and a curing amount of one or more polyamines containing one or more rodlike mesogenic moieties (9:62-64), which reads on an epoxy 
Regarding claim 5, Earls teaches that the one or more polyamines containing one or more rodlike mesogenic moieties (9:62-64) is/are represented by optionally the formula 
    PNG
    media_image1.png
    160
    429
    media_image1.png
    Greyscale
 wherein optionally 100 percent of the -(Z1-Z2-)n-Z1- linkages and the Z9 groups are in the para position with respect to each other, each X is independently optionally hydrogen, each Z1 is independently optionally -CO-NR1- (28:9-39), n is optionally 0, each Z9 is independently a –NHR1 (30:36-37), and each R1 is independently optionally hydrogen (31:26-27).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Earls’s one or more polyamines containing one or more rodlike mesogenic moieties represented by the formula 
    PNG
    media_image1.png
    160
    429
    media_image1.png
    Greyscale
 wherein 100 percent of the -(Z1-Z2-)n-Z1- linkages and the Z9 groups are in the para position with respect to each other, each X is independently hydrogen, each Z1 is independently -CO-NR1-, n is 0, each Z9 is independently a –NHR1, and each R1 is independently hydrogen as Earls’s one or more polyamines containing one or more rodlike mesogenic moieties. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art 
    PNG
    media_image1.png
    160
    429
    media_image1.png
    Greyscale
 wherein optionally 100 percent of the -(Z1-Z2-)n-Z1- linkages and the Z9 groups are in the para position with respect to each other, each X is independently optionally hydrogen, each Z1 is independently optionally -CO-NR1- (28:9-39), n is optionally 0, each Z9 is independently a –NHR1 (30:36-37), and each R1 is independently optionally hydrogen (31:26-27). Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I(E)).
Earls renders obvious the limitation of the epoxy resin composition according to claim 4, being configured to form a smectic structure in a cured state as claimed. This is because Earls renders obvious the epoxy resin composition according to claim 4 as explained above. Also, the specification of the instant application recites that while epoxy resin A, having a phenylene group in the molecule, is in a smectic liquid crystal phase at a temperature during processing (for example, 100°C or lower), epoxy compound B, having a biphenyl group in the molecule, is in a nematic liquid crystal phase or an isotropic phase at a temperature range from ordinary temperature (25°C) to 
    PNG
    media_image1.png
    160
    429
    media_image1.png
    Greyscale
 wherein 100 percent of the -(Z1-Z2-n-Z1- linkages and the Z9 groups are in the para position with respect to each other, each X is independently hydrogen, each Z1 is independently -CO-NR1-, n is 0, each Z9 is independently a –NHR1, and each R1 is independently hydrogen as Earls’s one or more polyamines containing one or more rodlike mesogenic moieties, which results in Earls’s curable composition comprising 4,4’-diaminobenzanilide. herefore, the epoxy resin composition that is rendered obvious by Earls must be configured to form a smectic structure in a cured state as claimed.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Earls et al. (US 5,391,651) as applied to claim 1, and further in view of Yoshida et al. (WO 2016/098709 A1, machine translation in English used for citation and made of record on 08/31/2021).
Regarding claim 3, Earls renders obvious the epoxy resin according to claim 1 as explained above. Earls teaches that the one or more advanced epoxy resins is prepared by reacting (6:29-30) one or more of the epoxy resins containing one or more rodlike mesogenic moieties, sad epoxy resin being those represented by optionally the formula 
    PNG
    media_image2.png
    159
    788
    media_image2.png
    Greyscale
 (6:31-43), with at least one compound having an average of more than one active hydrogen atom per molecule (9:55-57) that is a hydroxyl-containing compound (26:41-44) that is hydroquinone (26:48-49), 4,4’-dihydroxybiphenyl (26:54), or a mixture thereof (26:65), wherein optionally 100 percent of the -(Z1-Z2-)n-Z1- linkages and the glycidyl 1 is independently optionally hydrogen, each X is independently optionally hydrogen or a hydrocarbyl group having optionally 1 to 3 carbon atoms, each Z1 is independently optionally (6:45-54) 
    PNG
    media_image3.png
    58
    147
    media_image3.png
    Greyscale
 (7:50-52), n is optionally  0, each Z’ is independently optionally a -CO-O-, and each n’ independently has a value of zero or one (8:52-56), which optionally reads on wherein at least one of the at least two mesogenic structures of at least one of the epoxy compound A or the epoxy compound B has a structure represented by the Formula (3), wherein, in Formula (3), each of R3 to R6 independently represents a hydrogen atom or an alkyl group having 1 to 3 carbon atoms.
Earls does not teach a specific embodiment wherein at least one of the at least two mesogenic structures of at least one of the epoxy compound A or the epoxy compound B has a structure represented by the Formula (3) as claimed. However, Yoshida teaches an epoxy resin monomer having a mesogen skeleton that is a compound represented by the formula 
    PNG
    media_image4.png
    62
    293
    media_image4.png
    Greyscale
 [0013], wherein an oligomer of the epoxy resin monomer having a mesogen skeleton includes a product of the reaction of the epoxy resin monomer having a mesogen skeleton with a novolak resin [Abstract, 0087]. Earls and Yoshida are analogous art because both references are in the same field of endeavor of an epoxy resin comprising an epoxy compound that has mesogenic structures and at least one phenylene group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have 
    PNG
    media_image4.png
    62
    293
    media_image4.png
    Greyscale
 to substitute for Earls’s one or more of the epoxy resins containing one or more rodlike mesogenic moieties that is reacted with Earls’s at least one compound having an average of more than one active hydrogen atom per molecule to prepare Earls’s one or more advanced epoxy resins, which would read on wherein at least one of the at least two mesogenic structures of at least one of the epoxy compound A or the epoxy compound B has a structure represented by the Formula (3), wherein, in Formula (3), each of R3 to R6 independently represents a hydrogen atom as claimed. One of ordinary skill in the art would have been motivated to do so because Yoshida teaches that the epoxy resin monomer having a mesogen skeleton that is a compound represented by the formula 
    PNG
    media_image4.png
    62
    293
    media_image4.png
    Greyscale
 [0013] is beneficial for producing an oligomer of the epoxy resin monomer having a mesogen skeleton that includes a product of the reaction of the epoxy resin monomer having a mesogen skeleton with a novolak resin [Abstract, 0087], and that by containing the reaction product, the thermal conductivity of a cured body is improved [0087], which would have been desirable for Earls’s one or more of the epoxy resins containing one or more rodlike mesogenic moieties because Earls teaches that the one or more of the epoxy resins containing one or more rodlike mesogenic moieties (6:31-43) is reacted (6:29-30) with the at least one compound having an average of more than one active hydrogen atom per molecule (9:55-57) to prepare the one or more advanced epoxy resins (6:29-30), that a product .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 8 of copending Application No. 16/758,972 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims an epoxy resin comprising an epoxy compound A having two or more mesogenic structures and at least one phenylene group, and an epoxy compound B having two or more mesogenic structures and at least one divalent biphenyl group (claim 3), which reads on an epoxy resin, comprising an epoxy compound A that has at least two mesogenic structures and at least one phenylene group, and an epoxy compound B .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see p. 2-5, filed 12/06/2021, with respect to the rejection(s) of claim(s) 1-2 and 4-5 under 35 U.S.C. 103 as being unpatentable over Earls et al. (US 5,391,651) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Earls et al. (US 5,391,651).
Applicant’s arguments, see p. 2-5, filed 12/06/2021, with respect to the rejection(s) of claim(s) 3 under 35 U.S.C. 103 as being unpatentable over Akatsuka et al. (US 2003/0229159 A1) in view of Yoshida et al. (WO 2016/098709 A1, machine translation in English used for citation) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Earls et al. (US 5,391,651) in view of Yoshida et al. (WO 2016/098709 A1, machine translation in English used for citation and made of record on 08/31/2021).

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767